DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Applicant’s response, received 07/19/2022, to the previously presented office has been considered and made of record. Claims 1, 6-8, and 10-22 are pending further examination.

Response to Arguments and Amendments
Applicant’s arguments, see page 7 of Applicant’s Remarks filed 07/19/2022, with respect to the previously presented 35 USC 112(b) 2nd paragraph rejection of claim 21 and the currently presented amendment to claim 21 have been fully considered and are persuasive. Applicant’s response is persuasive for at least the reasoning that the amendment to claim 21 has corrected the previously presented issue.  Therefore, the previously presented 35 USC 112(b) 2nd paragraph rejection of claim 21 has been withdrawn. 
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks filed 07/19/2022, with respect to the previously presented 35 USC 103 prior art rejection, of previously presented claims 1-8 and 10-22, and the newly presented amended claimset, received 07/19/2022, have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the currently presented independent claims 1 and 19-20 have been amended to incorporate the allowable subject matter indicated by the previous office action. Therefore, the previously presented 35 USC 103 prior art rejection of all presented claims have been withdrawn. 





Allowable Subject Matter
Claims 1, 6-8, and 10-22 (renumbered 1-17 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
In the previous office action, claims 3-5 were objected to as containing allowable subject matter. The currently presented Independent claims 1 and 19-20 have each been successfully amended to incorporate the allowable subject matter of the previously presented claims 3-5. For at least these reasons and the reasons presented in the prior office action: Independent Claims 1, 19, 20, and their corresponding dependent claims 2-8, 10-18, and 21-22 are in condition for allowance over the known prior art and reasonable combinations thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666